      Case 7:19-cr-00600 Document 51 Filed on 01/15/21 in TXSD Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA                       §       Criminal No. 19-CR-600
                                               §
v.                                             §
                                               §
GERARDO TAFOLLA                                §
                                               §
                                               §

       The undersigned respectfully requests that the previously filed Notice of Appearance of Marco
A. Palmieri be withdrawn.

                                       Respectfully submitted,

                                       COREY R. AMUNDSON
                                       Chief
                                       Public Integrity Section

                                       /s/ Marco A. Palmieri
                                       Marco A. Palmieri
                                       Senior Litigation Counsel
                                       U.S. Department of Justice
                                       Criminal Division, Public Integrity
                                       Section 1331 F Street, N.W.
                                       Washington, D.C. 20004
                                       Tel: 202-514-1412
                                       marco.palmieri@usdoj.gov
       Case 7:19-cr-00600 Document 51 Filed on 01/15/21 in TXSD Page 2 of 2



                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this date, I electronically filed the foregoing pleading with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to the attorney of record
for the defendants.

        Dated: January 15, 2021
        /s/ Marco A. Palmieri
        Senior Litigation Counsel
